Case: 4:19-cv-03317-JCH Doc. #: 1 Filed: 12/23/19 Page: 1 of 8 PagelD #: 1

ewe
ae
3 avs
eh 1 , cout 0 UNITED STATES DISTRICT COURT
gaa EASTERN DISTRICT OF MISSOURI
os sen DIVISION
)
)
( )
1
Plaintif{(s), K €4ie4 Mace Wl / )
)
v. ) CaseNo.
; ( ) (to be assigned by Clerk of District Court)
Hallowed casino Sb lous §
)
) JURY TRIAL DEMANDED
) .
) yes|_| nol!
Defendant(s). (Enter above the full name(s) )
of all defendants in this lawsuit. Please )
attach additional sheets if necessary.) )

x

p<

EMPLOYMENT DISCRIMINATION COMPLAINT

l. This employment discrimination lawsuit is based on (check only those that apply):

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., for
employment discrimination on the basis of race, color, religion, gender, or national origin.
NOTE: Jn order to bring suit in federal district court under Title VII, you must first obtain
a right-to-sue letter from the Equal Employment Opportunity Commission.

Age Discrimination in Employment Act of 1967, as amended, 29.U.S.C. §§ 621, et seq., for
employment discrimination on the basis of age (age 40 or older).

NOTE: Jn order to bring suit in federal district court under the Age Discrimination in|
Employment Act, you must first file charges with the Equal Employment Opportunity
Commission. a

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ satel, et seq.;

for employment discrimination on the basis of disability.
NOTE: Jn order to bring suit in federal district court under the Americans with

Disabilities Act, you must first obtain a right-to-sue letter from the Equal Employment
Opportunity Commission.
Case: 4:19-cv-03317-JCH Doc. #: 1 Filed: 12/23/19 Page: 2 of 8 PagelD #: 2

Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, et seqg., for employment
discrimination on the basis of a disability by an employer which constitutes a program or
activity receiving federal financial assistance. —

NOTE: In order to bring suit in federal district court under the Rehabilitation Act of 1973,
you must first file charges with the appropriate Equal Employment Office representative or
agency.

Other (Describe)

PARTIES

2. Plaintiff's name: Regina M, PY f/
Plaintiff’ s address: 1péS v, vel 1} ont LI

Street address or P.O. Box

Shilo, uo, 63/37

City/ County/ State/Zip Code

IY. 3Y9- 0Y6 0

Area code on telephone number

3. Defendant’s name: Ho /) Y two C ASI O S iz Cours
Defendant’s address: 777 C Qa s A O , C enker Per ct

Street address or P.O. Box

Maryland _ PephtS LA 9 é: 708

Sire unty/State/ Zip Cod&

 

Area code and telephone number |

NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENDANTS, PLEASE
PROVIDE THEIR NAMES, ADDRESSES AND TELEPHONE NUMBERS ON A
SEPARATE SHEET OF PAPER.
Case: 4:19-cv-03317-JCH Doc. #: 1 Filed: 12/23/19 Page: 3 of 8 PagelD #: 3

4. If you are claiming that the discriminatory conduct occurred at a different location,
please provide the following information:

 

(Street Address) (City/County) (State) (Zip Code)

When did the discrimination occur? Please give the date or time period:

Soph 320/97  ¢o Seg b) 0/7

ADMINISTRATIVE PROCEDURES
6. Did you file a charge of discrimination against the defendant(s) with the Missouri

Commission on Human Rights?

N ves Date filed: Ceft AS L 6/ Ga

[i No

7. Did you file a charge of discrimination against the defendant(s) with the Equal
Employment Opportunity Commission or other fedeil agency?

x Yes Date filed: Sf 2 2—/f

<No |

8. Have you received a Notice of Right-to-Sue Letter?
alt
If yes, please attach a copy of the letter to this complaint.
9. Ifyou are claiming age discrimination, check one of the soltendne: 7
60 days or more have passed since I filed my ches of age assenenitnaith with the
Equal Binplojanieat Opportunity Commission. Oo . - .
| fewer than 60 days have passed since I filed my charge of age dipariiinaniant with the

Equal Employment Opportunity Commission.
Case: 4:19-cv-03317-JCH Doc. #: 1 Filed: 12/23/19 Page: 4 of 8 PagelD #: 4

NATURE OF THE CASE
10. The conduct complained of in this lawsuit involves (check only those that apply):

x failure to hire me
-' a termination of my employment

failure to promote me

failure to accommodate my disability
____ terms and conditions of my employment differ from those of similar employees
x retaliation

harassment

other conduct (specify):

Did you complain about this same conduct in your charge of discrimination?

-

Dp Yes [ | No
Case: 4:19-cv-03317-JCH Doc. #: 1 Filed: 12/23/19 Page: 5 of 8 PagelD #: 5

11. [believe that I was discriminated against because of my (check all that apply):
race

religion

national origin

color

gender

disability

age (birth year is: Vi 4 2S )

other:

| tel | KEK!

Did you state the same reason(s) in your charge of discrimination?

|. Yes [oo No

12. State here, as briefly and clearly as possible, the essential facts of your claim.
Describe specifically the conduct that you believe is discriminatory and describe how each defendant
is involved in the conduct. Take time to organize your statement; you may use numbered paragraphs
if you find it helpful. It is not necessary to make legal arguments, or to cite cases or statutes.

Laped for a & vievelace posiber Og # Delt, Z calbed to cd
He Stectes © my apy learn fu abet pre Barer hee Sori! ofrrwes-

Reach Wy corre cle Ald me sre fuete wd basen weal oF AE
Lote Hg Cit'aned fesffyn Les Geet : Ge Ht We
tall Me ike presitent xiple da te Phen, Jad, we Heed BES
Zues bp Meatel Kelly, Z aes aGt ZAC SIH PS
p 8) sof eee to a aes is sate AES We oS 7 GA Ped
In Cenfedt hilt pasar: But PeY~"e Lepe rela Bird leesiy
a nes hag UP Sfp. PaSonr PZ SALE, EC 28 bref gs
Coouk Z IC fe wh, Z sat ber om fe bus, BC besh a cigs
Me bos shel@ Sopp fea abiny ne Atak fib a Dur ag,

Ss Baru = ot
ie PGS AN OPAL ACH IZQoc. SA Filed, 3/23/19 ce Bage:6.9f BPEL be Aeage7
One Z sat Z hos Piste Stans

a teede! e JtO6S02
aXx€eA Je 421

Dike ys cules, = CAA Det Jitert O4L “Ke
rte tires, Z pe
phaoe bo W - ; Le. Lo PGT Fe Saouce fects, re ff
Lf. ee
Pte) noe, she £
/ of Io.
aby —

ee 7 Cheers hip, fetes SHC AP ky
Ay |
© 4 ethedes?, she Ch weet £ bal GL barf

hug Ae gf
: SAL gie ME fess Hae Uhh Clptrect fo- Yioe ear,
tA Gr: Zz Ge 40 the SIE Zz Pit lee Ovi Pn ce + SAr Coed

Me to Sef me, she Mild Phe cucckl Sepl Ad Peper~
he u
th Curr Ay TV AO np are; AUF Ves;

Z CaheH perf kore purus 0 Ste Ue freer feet
bus fhe Herd Ay OA Sep by aA oy Kp

(ESeraeA aig fb ae Ch Guz

> £- opted a ff
date ThE Aes 4ecQ | |

(Attach additional sheets as necessary).
 

Case: 4:19-cv-03317-JCH Doc. #: 1 Filed: 12/23/19 Page: 7 of 8 PagelD #: 7

13. The acts set forth in paragraph 12 of this complaint:

[are still being committed by the defendant.

|__are no longer being committed by the defendant.

i may still be being committed by the defendant.
REQUEST FOR RELIEF
State briefly and exactly what you want the Court to do for you. Make no legal arguments;

cite no cases or statutes.

Z butt Je Sle He lawsuits Z bane
Jestlee 1 Sb Ao one c4/l fuer fe Dudget Ah oF YF
Asabh ; (A600 atAT Lee) Z show Adve 1 Geer old
Z cod ntl btf ,

14. | Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of .

my knowledge, information, .and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the requirements
of Rule
Case: 4:19-cv-03317-JCH Doc. #: 1 Filed: 12/23/19 Page: 8 of 8 PagelD #: 8

l agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the Clerk’s
Office may result in the dismissal of my case.

] declare under penalty of perjury that the foregoing is true and correct.

Signed this oe day of Dona. a } , 20 f 7
Signature of Plaintiff Lye 2 Wyléd: DE
